UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6767



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARCEL BARNES, a/k/a Larry Kevin Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00052-RBS-3)


Submitted:   June 19, 2008                 Decided:   July 10, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcel Barnes, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcel Barnes appeals the district court’s orders denying

Barnes’ 18 U.S.C. § 3582(c)(2) (2000) motion and clarifying that

order.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Barnes, No. 2:94-cr-00052-RBS-3 (E.D. Va.

Apr. 9, 2008 & May 14, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                               - 2 -